IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SHAWN PACE,1               §
                               §
        Respondent Below-      §                     No. 598, 2016
        Appellant,             §
                               §
        v.                     §                     Court Below—Family Court
                               §                     of the State of Delaware
    DEPARTMENT OF SERVICES FOR §                     File Nos. CN13-06414 and
    CHILDREN, YOUTH AND THEIR  §                     16-09-10TN
    FAMILIES,                  §                     Petition Nos. 15-17758 and
                               §                     16-28103
        Petitioner Below-      §
        Appellee.              §

                               Submitted: May 9, 2017
                               Decided:   June 12, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices

                                          ORDER

         This 12th day of June 2017, upon consideration of the appellant’s brief filed

under Supreme Court Rule 26.1(c), his attorney’s motion to withdraw, and the

appellee’s response and motion to affirm, it appears to the Court that:

         (1)     By order dated November 23, 2016, the Family Court terminated the

parental rights of the appellant, Shawn Pace (“Father”), with respect to his then four-

year-old son (“the Child”). This is Father’s appeal from the termination of his

parental rights.



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
          (2)    Father’s appointed counsel on appeal has filed an opening brief and a

motion to withdraw under Supreme Court Rule 26.1(c). Counsel asserts that she has

reviewed the record and has determined that no arguable claim for appeal exists. By

letter, Father’s counsel informed him of the provisions of Rule 26.1(c) and provided

him with a copy of the motion to withdraw and accompanying brief. Father did not

respond with any points for the Court’s consideration on appeal. The appellee, the

Department of Services for Children, Youth and their Families for the State of

Delaware (“the State”), has filed a response to counsel’s Rule 26.1 brief and has

moved to affirm the Family Court’s judgment.

          (3)    The Child was born on June 24, 2012.             The State filed a

dependency/neglect petition in June 2015. At the preliminary protective hearing, at

which both parents appeared, the Family Court found probable cause to believe that

the Child was dependent because both of his parents were incarcerated.2 At Father’s

adjudicatory hearing on July 10, 2015, Father stipulated that the Child continued to

be dependent. At a dispositional hearing on September 3, 2015, the State submitted

a proposed reunification plan, which required Father to complete a substance abuse

program, identify a support network to help him care for the Child, complete a

mental health evaluation and follow any treatment recommendations, find




2
    The Child’s mother is not a party to this appeal.


                                                   2
employment or other means of income, and work with a parent aide and complete a

parenting class.

          (4)     The Family Court held review hearings in December 2015 and March

2016. In May 2016, the State filed a motion to change the goal from reunification

to TPR/adoption. At the permanency hearing held on May 26, 2016, the Family

Court found that the State had made reasonable efforts at reunification and granted

the State’s motion to change the goal. The State filed its TPR petition on September

13, 2016.

          (5)     The TPR hearing was held on October 25, 2016. Both parents appeared

with their counsel. The Family Court heard testimony from multiple witnesses. The

evidence as to Father established that Father had not made significant progress

toward any of the elements of his case plan. He had not completed drug treatment,

completed a mental health evaluation, found a job or a support network, and had not

completed a parenting course. He had spent most of the preceding year and a half

incarcerated and, at the time of the hearing, was in prison awaiting resolution of a

charge of Burglary in the Second Degree. Father had not seen the Child in nearly

two-and-a-half years. At the conclusion of the hearing, the Family Court found clear

and convincing evidence that Father had failed to plan for the Child,3 that the State




3
    13 Del. C. § 1103(a)(5)(b).


                                            3
had made reasonable efforts at reunification, and that termination of Father’s

parental rights was in the Child’s best interest.4

       (6)     On appellate review of a termination of parental rights, this Court is

required to consider the facts and the law as well as the inferences and deductions

made by the Family Court.5 We review legal rulings de novo.6 We conduct a limited

review of the factual findings of the trial court to assure that they are sufficiently

supported by the record and are not clearly wrong.7 If the trial judge has correctly

applied the law, our review is limited to abuse of discretion.8

       (7)     The statutory procedure for terminating parental rights requires two

separate inquires.9 First, the court must determine whether the evidence presented

meets one of the statutory grounds for termination. 10 Second, the court must

determine whether termination of parental rights is in the best interest of the child.11

When the statutory basis for termination of parental rights is failure to plan

adequately for the child’s physical, mental, or emotional needs,12 there must be proof



4
  Id. § 1103(a).
5
  Scott v. DSCYF, 2012 WL 605700 (Feb. 27, 2012) (citing Wilson v. Div. of Fam. Services, 988
A.2d 435, 439-40 (Del. 2010)).
6
Wilson v. Div. of Fam. Services, 988 A.2d 435, 440 (Del. 2010).
7
   Id.
8
  Powell v. DSCYF, 963 A.2d 724, 731 (Del. 2008).
9
  Shepherd v. Clemens, 752 A.2d 533, 536-37 (Del. 2000).
10
   Id. at 537. See also 13 Del. C. § 1103(a)(1-8) (listing the grounds for termination of parental
rights).
11
   13 Del. C. § 722(a)(1)-(8) (listing factors to be considered when determining the best interest of
the child).
12
   Id. § 1103(a)(5).


                                                 4
of a least one additional statutory factor13 and proof that the State made bona fide

reasonable efforts to reunify the family and preserve the family unit.14 All of these

requirements must be established by clear and convincing evidence.15

       (8)    In this case, the Family Court found clear and convincing evidence that

the Father’s parental rights should be terminated on the statutory basis of failure to

plan. This Court has carefully reviewed the record. We conclude there is ample

evidence to support the Family Court’s termination of Father’s parental rights. We

find no abuse of discretion in the Family Court’s factual findings, and no error in its

application of the law to the facts.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED on the basis of the Family Court’s well-reasoned decision. The

motion to withdraw is moot.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice




13
   Id. § 1103(a)(5)a (listing additional factors).
14
   In re Hanks, 553 A.2d 1171, 1179 (Del. 1989).
15
   Powell v. DSCYF, 963 A.2d 724, 731 (Del. 2008).


                                             5